Citation Nr: 0409100	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  02-01 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for urinary incontinence, 
claimed as secondary to prostate surgery performed at a VA 
Medical Center in September 1999.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from November 1943 to June 
1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision by the RO.  

In September 2002, the veteran presented testimony at a 
personal hearing before the undersigned Veterans Law Judge.  
A transcript of this hearing was prepared and associated with 
the claims folder.  

In December 2002, the Board determined that additional 
evidentiary development was necessary in this case.  The 
additional development was undertaken at the Board pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (January 
23, 2002), since codified at 38 C.F.R. § 19.9(a)(2).  

Thereafter, the United States Court of Appeals for the 
Federal Circuit, in Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV), 
held, in pertinent part, that 38 C.F.R. § 19.9(a)(2), which 
allowed the Board to undertake action essential for a proper 
appellate decision, was invalid.  

Consequently, in September 2003, the Board remanded this case 
so that the RO could consider the additional evidence that 
had been obtained by the Board in the first instance.  

In a Supplemental Statement of the Case (SSOC) dated in 
December 2003, the RO continued to deny the veteran's claim 
of entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for urinary incontinence.  
The case was subsequently returned to the Board for further 
appellate review.  



FINDINGS OF FACT

1.  A radical prostatectomy, which was performed at a VA 
medical facility in September 1999, is the proximate cause of 
the veteran's current urinary incontinence.  

2.  The veteran's urinary incontinence was a reasonably 
foreseeable result of his radical prostatectomy and was not 
due to carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of VA.  



CONCLUSION OF LAW

Compensation benefits for urinary incontinence, claimed as 
secondary to prostate surgery performed at a VA Medical 
Center in September 1999, are denied.  38 U.S.C.A. §§ 1151, 
7104 (West 2002); 38 C.F.R. 3.358, 3.800 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Preliminary Matter - VCAA

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code, concerning the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified in 
part at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  

VA subsequently published regulations, which were created for 
the purpose of implementing many of the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003)).  

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in his case.  By virtue of the 
Statement of the Case (SOC), the SSOC, and correspondence 
from the RO, the veteran has been given notice of the 
information and/or medical evidence necessary to substantiate 
his claim.  

In particular, the Board notes an evidence development letter 
dated in March 2003 in which the veteran was advised of the 
type of evidence necessary to substantiate his claim for 
compensation benefits under 38 U.S.C.A. § 1151. 

In that letter, the veteran was also advised of his and VA's 
responsibilities under VCAA, including what evidence should 
be provided by the veteran and what evidence should be 
provided by VA.  

The Board finds that all obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  

In addition, the record reflects that VA recently obtained a 
medical opinion in order to determine the etiology of his 
claimed disability.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed to substantiate his claim, and in obtaining evidence 
pertaining to it, under the VCAA.  Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-98 (2000) (codified as amended 
at 38 U.S.C.A. §§ 5103 and 5103A (West 2002)).  


II.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151

The veteran is seeking entitlement to compensation benefits 
for urinary incontinence under the provisions of 38 U.S.C.A. 
§ 1151.  As explained during his September 2002 personal 
hearing, the veteran essentially contends that he developed 
urinary incontinence as a result of surgery performed for 
prostate cancer at a VA medical facility in September 1999.  

The record reflects that, in September 1999, the veteran was 
admitted to the VA Medical Center (MC) in Clarksburg, West 
Virginia to undergo a radical prostatectomy.  Following 
surgery, he experienced poor urine output from a Foley 
catheter and leakage from a Penrose drain.  He then underwent 
a reanastomosis and exploration with stent placement.  The 
veteran apparently did well postoperatively and had good 
output from the Foley catheter.  

However, while ambulating, the veteran's abdominal pressure 
increased and he experienced a decreased output from the 
Foley catheter with increased output from the Penrose drain.  
A kidney ultrasound biopsy showed prolapse of the left stent 
into the urethra and possibly into the anastomosis.  He 
subsequently underwent a flexible cystoscopy and removal of 
the stent.  

The veteran apparently did well with this and was treated 
conservatively with drainage from the Foley catheter and the 
Penrose drain.  The veteran was temporarily transferred him 
to the Pittsburg VAMC, but he was later returned to the 
Clarksburg VAMC.  

At the time of his discharge, the veteran's Foley catheter 
was in place with minimal leakage around the catheter.  The 
penis was found to be without lesions, and the Penrose site 
was intact.  The veteran was given a discharge diagnosis of 
prostate cancer.  

Subsequent VA clinical records reveal that the veteran 
experienced urinary incontinence following the removal of his 
catheter.  

In a December 1999 urology note, it was noted that non-stress 
urinary incontinence had followed the removal of his catheter 
and that it had not stopped.  As a result, the veteran 
required the use of a condom catheter for personal hygiene 
purposes.  

The veteran was reportedly advised that this could be 
permanent for life, but might improve as time went by.  The 
veteran was also assured that a review of the procedure or 
technique that had been used revealed that it was not anymore 
different from the common or standard procedures done.  He 
was also advised as to certain remedial measures that could 
be done.  

In a nursing note dated in February 2000, it was noted that 
the veteran had been advised that incidents of urinary 
incontinence following his form of surgery varied from 30 
percent to 50 percent and ranged from full urinary 
incontinence that could last a few months to just a few drops 
a year.  

In April 2003, the veteran underwent a VA urology 
examination.  It was noted that the veteran was experiencing 
urinary incontinence, and that the radical retropubic 
prostatectomy was the proximate cause of this problem.  

The VA examiner noted, however, that there were no 
indications in the record to suggest carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA.  

The examiner further noted that the veteran's urinary 
incontinence was a reasonably foreseeable result of his 
surgery.  In particular, the examiner explained that between 
8 percent and 31 percent of patients undergoing this type of 
surgery for cancer of the prostate would suffer from 
temporary or permanent urinary incontinence and that over 
half of those cases would be permanent.  

Under the provisions of 38 U.S.C.A. § 1151, if VA 
hospitalization or medical or surgical treatment results in 
additional disability or death that is not the result of the 
veteran's own willful misconduct or failure to follow 
instructions, compensation is awarded in the same manner as 
if the additional disability or death were service connected.  
See 38 C.F.R. §§ 3.358(a), 3.800(a) (2003).  

Earlier interpretations of the statute required evidence of 
negligence or other fault on the part of VA, or the 
occurrence of an accident or an intervening, unforeseen 
event, to establish entitlement to section 1151 benefits.  
See 38 C.F.R. § 3.358(c)(3) (1994).  

Those interpretations and the cited regulatory provision were 
invalidated by the Court of Appeals for Veterans Claims in 
the case of Gardner v. Derwinski, 1 Vet. App. 584 (1991), 
aff'd sub nom.  Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 
1993), aff'd, Brown v. Gardner, 513 U.S. 115 (1994).  

Accordingly, in March 1995, VA published an interim rule 
amending 38 C.F.R. § 3.358 to conform to the case law.  The 
amendment was made effective on November 25, 1991, the date 
the initial Gardner decision was issued.  60 Fed. Reg. 14,222 
(Mar. 16, 1995).  The interim rule was later adopted as a 
final rule, 61 Fed. Reg. 25,787 (May 23, 1996) (codified at 
38 C.F.R. § 3.358(c)).

Thereafter, Congress amended 38 U.S.C.A. § 1151 to preclude 
compensation in the absence of negligence or other fault on 
the part of VA or an event not reasonably foreseeable.  The 
amendment applies to claims filed on or after October 1, 
1997.  Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 
26, 1996); VAOPGCPREC 40-97 (Dec. 31, 1997).

The Secretary of Veterans Affairs issued regulatory 
amendments to effectuate section 422(a) of Public Law No. 
104-204. 63 Fed. Reg. 45,004 (Aug. 24, 1998).  

However, those amendments were subsequently rescinded, as 
part of a litigative settlement, and the previous language 
was restored.  63 Fed. Reg. 1,131 (Jan. 8, 1999).  On 
December 12, 2002, a proposed rule was published, at 67 Fed. 
Reg. 76,322-26, in order to effectuate section 422(a).  To 
date, the proposed amended regulation has not been finalized.  

In this case, the veteran's claim for benefits under 38 
U.S.C.A. § 1151 was filed after the effective date of the 
amendment thereto.  Therefore, the 1997 statutory amendment 
does apply.  

Thus, for purposes of this section, a disability or death is 
a qualifying additional disability if the disability or death 
was not the result of the veteran's willful misconduct and 
(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary and the 
proximate cause of the disability or death was due to (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination, or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).  

Having reviewed the complete record, the Board finds that the 
credible and probative evidence of record clearly establishes 
that the surgery performed at a VAMC in September 1999 was 
the proximate cause of the veteran's urinary incontinence.  

Nevertheless, the Board further finds that the preponderance 
of the evidence is against granting the veteran's claim of 
entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151.  

In essence, the Board concludes that, although the veteran's 
urinary incontinence was the proximate result of surgery 
performed at a VA facility, this disability was also a 
reasonably foreseeable result of that surgery and not due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA.  

In reaching this conclusion, the Board found the most 
probative evidence of record to be the report of the April 
2003 VA examiner who found that there were no indications in 
the record to suggest carelessness, negligence, or lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA.  The Board notes that there is no contrary 
medical opinion of record.  

Furthermore, the April 2003 VA examiner also found that the 
veteran's urinary incontinence was also a foreseeable result 
of his September 1999 prostate surgery.  The Board believes 
this finding to be consistent with various notations 
contained in his VA clinical records regarding the rate of 
incidents of urinary incontinence in patients who had 
undergone similar surgery.  

As discussed in detail hereinabove, such notations were 
contained in the December 1999 urology note and the February 
2000 nursing note.  

In short, the Board concludes that the veteran's urinary 
incontinence was a reasonably foreseeable result of his 
prostatectomy and that this disability was not due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA.  

Therefore, the claim of entitlement to compensation benefits 
pursuant to 38 U.S.C.A. § 1151 is denied.  



ORDER

Compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for urinary incontinence, claimed as 
secondary to prostate surgery performed at a VA Medical 
Center in September 1999, are denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



